FiLEO IN COURT OF APPEALS
                                                      12th Cm:ft of Appes's District




                                                     CATHY S. LUS            ERK

                                                                        FILE COPY



        RE:   Case    No.   15-0186                             DATE:       3/5/2015
        COA #:   12-12-00312-CV              TC#:
STYLE:GERALD     K.    JOHNSON
   v.   CHRISTINE      EVANS   AND    FREDERICK      M     EVANS


     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.


                               MS.   CATHY   S.   LUSK
                               CLERK,   TWELFTH COURT OF APPEALS
                               1517 WEST FRONT, SUITE 354'
                               TYLER, TX  75702